NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 21a0382n.06

                                             No. 20-1381


                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

 PIERRE LAMAR TAYLOR,                              )                                   FILED
                                                   )                            Aug 11, 2021
         Petitioner-Appellant,                     )                        DEBORAH S. HUNT, Clerk
                                                   )
 v.                                                )
                                                         ON APPEAL FROM THE UNITED
                                                   )
                                                         STATES DISTRICT COURT FOR THE
 SONAL PATEL, Warden,                              )
                                                         EASTERN DISTRICT OF MICHIGAN
                                                   )
         Respondent-.Appellee.                     )
                                                   )


BEFORE: SUTTON, Chief Judge; DAUGHTREY and GRIFFIN, Circuit Judges.

       MARTHA CRAIG DAUGHTREY, Circuit Judge. Pierre Lamar Taylor was charged with

manslaughter in Michigan state court after several eyewitnesses identified him as the shooter in an

incident at a “street race” (an illegal event akin to drag racing) in Detroit in the early hours of June

12, 2011. That night, 17-year-old Arman Najy went for a ride with Saleh Sayah and two other

friends to pick up someone at the races. When leaving the area Sayah made a U-turn to avoid a

closed-off street, and his car came close to a man in the street. The man—later identified as

Taylor—pulled out a gun and shot into the trunk of the car. The bullet went through the trunk and

into the backseat, hitting and fatally wounding Najy. After his arrest, Taylor insisted that although

he was in fact at the street race that night and was carrying his licensed handgun, he was with his

family the entire time and was not involved in the shooting. Taylor’s counsel had him testify in

this vein at his preliminary examination, in response to several eyewitness accounts identifying

Taylor as the shooter, apparently in an unsuccessful effort to avoid a bind-over. Taylor secured
No. 20-1381, Taylor v. Patel


new counsel for trial and, shortly before trial began, Taylor told his new attorney that he was

mistaken about the dates and, in fact, was not at the street race on the night in question. Instead,

he said, he was riding his motorcycle with one of two people. Taylor’s counsel claimed to have

spoken with both potential alibi witnesses. But because neither of them corroborated Taylor’s

alibi, he ultimately did not call them at trial. After Taylor was convicted, he claimed that both of

his attorneys provided ineffective assistance of counsel. The state court trial judge held a hearing

and determined that Taylor’s ineffective assistance claims were without merit.

       The Michigan Court of Appeals affirmed, and the Michigan Supreme Court denied review.

Taylor then petitioned the federal district court for habeas relief, which was denied. However, the

district court issued a certificate of appealability on two issues, and we granted an expansion of

the COA to one additional issue. Now before us is whether the Michigan Court of Appeals

unreasonably decided that Taylor’s counsel did not render ineffective assistance by (1) having him

testify at his preliminary examination, (2) failing to move to have the preliminary examination

testimony suppressed at trial, and (3) failing to contact, interview, and present Taylor’s alibi

witness. Because of the “doubly-deferential” standard imposed by AEDPA and Strickland v.

Washington, 466 U.S. 668 (1984), we conclude that the district court correctly denied habeas relief.

                     FACTUAL AND PROCEDURAL BACKGROUND

       At approximately 1:00 a.m. on June 12, 2011, Arman Najy and three friends left work in

Bloomfield Hills, Michigan, in Saleh Sayah’s white Impala, with Sayah driving. They received a

call from another friend asking them to pick him up from a street race in Detroit, which they agreed

to do. When they arrived at the race, they did not stay but picked up their friend and began to

leave. With three people in the back seat, including Najy, Sayah soon realized that the street was

blocked off, forcing him to make a U-turn. As he backed up to turn around, the car got close to a


                                                -2-
No. 20-1381, Taylor v. Patel


man standing there, who then pulled out a gun and pointed it at the car. Sayah gestured to the man,

as if to apologize for getting too close to him, then started to drive away. The man, later identified

as Taylor, then shot into the car. The bullet went through the trunk and into the backseat, hitting

Najy.

        When Sayah realized Najy had been struck with the bullet, he tried to rush him to the

hospital, but he lost control of the car, which rolled over and crashed, totaling it and injuring its

passengers. Najy later died as a result of the gunshot wound.

        After the accident, the occupants of the car and several additional witnesses gave police

accounts of what happened. Sayah described the shooter as tall and skinny, with high cheek bones,

half-braided hair, and wearing dark clothes. Hassem Salem told the police that the shooter was

5’8’’ to 5’9’’ with braids and dressed in a black shirt. Joseph Salvidar, who was present at the

race and witnessed the U-turn and shooting, returned to the area some weekends later and saw a

man whom he recognized as the shooter. He notified police of the shooter’s license plate, which

was on a red Dodge Magnum. Salvidar later met with the detectives to review a photo line-up and

identified a picture of Taylor as the shooter. Ivan Tarrant regularly attended the street races and

recorded a video of the defendant after the shooting occurred. Several days after the shooting,

Tarrant heard that someone had died as a result of the shooting and gave police a recording—albeit

an unclear one—that he took on June 12. Tarrant also identified Taylor from a photo line-up.

Robert Hanson, another witness who was at the street race on the night in question, testified at trial

that he was standing about 20 feet from the shooter during the incident and described him to police

as having high cheek bones. Two weeks later, he saw the shooter arrive at the race in a red Dodge

Magnum and texted the detective the license plate number.




                                                 -3-
No. 20-1381, Taylor v. Patel


        Police issued a warrant for Taylor’s arrest because the license-plate number was connected

to his household and because of the photo identifications of Taylor by multiple witnesses. The

state charged Taylor with murder in the second degree, involuntary manslaughter, and felony

possession of a firearm. Taylor secured counsel, Ronald McDuffie, who represented him at his

preliminary hearing. Prior to the hearing, McDuffie visited Taylor in jail three times. On the

second visit, McDuffie gave Taylor a packet of discovery materials and asked Taylor to review it

closely and write up any comments he had. He picked up Taylor’s notes on the third visit. Taylor

was adamant that he did not commit the crime, stating that he had been at the races that night but

claiming that it was a case of mistaken identification. So, McDuffie decided that there was a

possibility of getting the case thrown out if Taylor testified at his hearing and then passed a

polygraph test with the same testimony.

        Taylor agreed to testify at the preliminary hearing. Salem and Tarrant first testified as

eyewitnesses, identifying Taylor as the shooter. When Taylor took the stand, McDuffie asked him

if he was in Detroit at approximately 1:00-2:00 a.m. on June 12, 2011. Taylor responded that he

was in fact in Detroit that night with his family to watch the street races and had a handgun with

him, for which he had a permit. The court found that there was contradictory testimony and bound

over Taylor for trial.

        Prior to trial, Taylor hired new counsel, Antonio Tuddles. Tuddles did not necessarily

understand why McDuffie had chosen to have Taylor testify at the preliminary hearing, but he

nonetheless considered it a matter of trial strategy. After a pre-trial evidentiary hearing, Taylor

pulled Tuddles aside and said that, after further thought, he had realized that he was not actually

at the street races on the night of the shooting. Tuddles was then faced with developing an alibi

defense in addition to presenting the misidentification defense.



                                                -4-
No. 20-1381, Taylor v. Patel


        Taylor told Tuddles that on the evening of June 11, 2011, he was riding motorcycles with

either Anthony Simpson or Jeff Mathes, a Wayne County Sheriff’s Deputy. Tuddles and Taylor

contacted Simpson, at which point Taylor realized that it must have been Mathes with whom he

had been riding at the time. But, Taylor did not get Mathes’s contact information to Tuddles until

trial. Tuddles later testified that he contacted Mathes, but Mathes said that he did not know

whether he was riding with Taylor on the night in question. Tuddles said that he conveyed this

information to Taylor and explained why he could not call Mathes as a witness to support Taylor’s

alibi defense. At a post-conviction hearing, however, Mathes testified that he did not recall

Tuddles ever contacting him. He said that despite not remembering the date, he did ride

motorcycles with Taylor once, during the “evening hours.”

        At trial, Hanson, Salvidar, Salem, and Sayah testified, all identifying Taylor as the shooter.

Tarrant could not be procured as a witness, so, under Michigan Rules of Evidence 804, the

testimony that he gave at the preliminary hearing was read to the jury.1 Several of Taylor’s family

members testified in support of his claim that he was not at the races on the night in question.

Taylor also testified on his own behalf, saying that he was with either Simpson or Mathes on June

11, but was home by 2:30 a.m. on June 12. The jury ultimately found Taylor guilty of involuntary

manslaughter, and the trial court sentenced him to six-to-fifteen years for manslaughter and two

years for his felony-firearm conviction.

        In the course of preparing for a post-conviction evidentiary hearing on a claim of

ineffective assistance of counsel, Taylor learned that Hanson, a prosecution witness, had



1
  Taylor also challenged Tuddles’s decision to allow Tarrant’s preliminary hearing testimony to be read at trial as
grounds for ineffective assistance of counsel. There was a hearing to demonstrate that the prosecution exercised due
diligence in trying to procure the witness. And, Tuddles explained at the post-conviction hearing that allowing the
testimony to be read was preferrable to having another live eyewitness positively identify Taylor as the shooter in
front of a jury. The district court held that the state court’s decision on this issue was reasonable and declined to
include it in the COA. For our part, we declined to expand the COA to include this issue.

                                                        -5-
No. 20-1381, Taylor v. Patel


committed perjury at trial. The trial court found that because Hanson testified falsely and because

the prosecution was aware of it, a new trial was warranted. The State appealed the ruling, and the

Michigan Court of Appeals reversed and ordered reinstatement of Taylor’s convictions and

sentences. The appeals court concluded that the trial judge erred in finding that the prosecutor

knowingly presented the perjured testimony, that Hanson’s testimony was not “material” in the

case because there were several other eyewitnesses that provided similar testimony, and that there

was no “reasonable likelihood that the false testimony could have affected the judgment of the

jury.” The Michigan Supreme Court denied leave to appeal.

          The trial court then held another hearing on Taylor’s claims of ineffective assistance of

counsel and found that Taylor was not entitled to a new trial on those claims. Taylor appealed, the

Michigan Court of Appeals affirmed the decision, People v. Taylor, No. 310771, 2016 WL

5886316, at *9 (Mich. Ct. App. Oct. 6, 2016), and the Michigan Supreme Court once again denied

review.

          Taylor then filed his petition for habeas relief in federal court, raising three grounds: that

his trial counsel rendered ineffective assistance of counsel, that the state court’s factual findings

were unreasonable, and that the prosecution’s presentation of Hanson’s perjured testimony denied

Taylor a fair trial. The district court denied the petition, finding that the state court’s decisions on

Taylor’s claims were objectively reasonable. The district court issued a certificate of appealability

on “Taylor’s ineffective assistance of counsel claims arising from McDuffie’s decision to call

Taylor to testify at the preliminary examination and Tuddles’s failure to move to exclude the

admission of that testimony at trial.” In response to Taylor’s application for the expansion of his

COA, we granted his request with respect to his claim that Tuddles was ineffective for not

investigating and calling Jeffrey Mathes as an alibi witness at trial. Taylor v. Patel, No. 20-1381



                                                   -6-
No. 20-1381, Taylor v. Patel


(6th Cir. Sep. 30, 2020) (order). It is these three claims of ineffective assistance of counsel that

are now under review.

                                          DISCUSSION

Standard of Review

       When a habeas claim has been properly presented and adjudicated on the merits in a state

court, a heightened standard of review is required by the Antiterrorism and Effective Death Penalty

Act of 1996 (AEDPA), 28 U.S.C. § 2254. Kelly v. Lazaroff, 846 F.3d 819, 831 (6th Cir. 2017).

Under this standard, a federal court

       may not grant a writ of habeas to a petitioner in state custody with respect to any
       claim adjudicated on the merits in state court unless (1) the state court’s decision
       was contrary to, or involved an unreasonable application of, clearly established
       Federal law, as determined by the Supreme Court . . . or (2) the state court’s
       decision was based on an unreasonable determination of the facts in light of the
       evidence presented in the State court proceedings.
Taylor v. Withrow, 288 F.3d 846, 850 (6th Cir. 2002) (quoting 28 U.S.C. § 2254(d)) (internal

quotation marks omitted). An unreasonable application of federal law occurs when a state court

“‘unreasonably extends a legal principle from our precedent to a new context where it should not

apply . . .’” or “when it ‘unreasonably refuses to extend that principle to a new context where it

should apply.’” Id. at 851 (quoting Williams v. Taylor, 529 U.S. 362, 407 (2000)). “A state court’s

determination that a claim lacks merit precludes federal habeas relief so long as ‘fairminded jurists

could disagree’ on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The analysis cannot

“overlook[] arguments that would otherwise justify the state court’s result.” Id. at 102 (explaining

that the standard was meant to be difficult to meet). Under AEDPA, “a state prisoner must show

that the state court’s ruling on the claim being presented in federal court was so lacking in




                                                -7-
No. 20-1381, Taylor v. Patel


justification that there was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Id. at 103.

Evaluating Ineffective Assistance of Counsel: Strickland v. Washington

       We evaluate claims of ineffective assistance of appellate counsel under the Strickland v.

Washington standard.      466 U.S. 668 (1984).         That standard “requires that the [defendant]

affirmatively establish (1) that counsel’s performance was objectively deficient; and (2) prejudice,

which means that there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Goff v. Bagley, 601 F.3d 445, 462 (6th Cir.

2010) (quoting Mahdi v. Bagley, 522 F.3d 631, 636 (6th Cir. 2008)). “A court considering a claim

of ineffective assistance must apply a ‘strong presumption’ that counsel’s representation was

within the ‘wide range’ of reasonable professional assistance.” Harrington, 562 U.S. at 104

(quoting Strickland, 466 U.S. at 689).

       Even under de novo review, “[s]urmounting Strickland’s high bar is never an . . . easy

task,” but it is “all the more difficult” to establish it under AEDPA. Id. at 105 (quoting Padilla v.

Kentucky, 559 U.S. 356, 371 (2010)). Both the AEDPA and Strickland standards are “highly

deferential,” and “when the two apply in tandem, review is ‘doubly’ so.” Id. (citations omitted).

“When § 2254(d) applies, the question is not whether counsel’s actions were reasonable. The

question is whether there is any reasonable argument that counsel satisfied Strickland’s deferential

standard.” Id.; see also Cullen v. Pinholster, 563 U.S. 170, 188 (2011) (explaining that the

“unreasonable application prong” can be satisfied only if a petitioner shows “there was no

reasonable basis” for the state court’s decision).

       To find ineffective assistance of counsel under Strickland, the reviewing court must find

that counsel’s performance was deficient. “To establish that counsel was deficient, ‘the defendant


                                                 -8-
No. 20-1381, Taylor v. Patel


must show that counsel’s representation fell below an objective standard of reasonableness.’”

Smith v. Mitchell, 567 F.3d 246, 257 (6th Cir. 2009) (quoting Strickland, 466 U.S. at 688). Under

the first prong of Strickland, “[c]ounsel’s performance is objectively unreasonable only where ‘the

identified acts or omissions were outside the wide range of professionally competent assistance,’

as determined by ‘prevailing professional norms.’” United States v. Munoz, 605 F.3d 359, 376

(6th Cir. 2010) (quoting Strickland, 466 U.S. at 690). The court should presume that counsel

provided “adequate assistance” and “made all significant decisions” with “reasonable professional

judgment.” Cullen, 563 U.S. at 189 (quoting Strickland, 466 U.S. at 690).

       The other question under the Strickland analysis is whether the deficient performance

caused prejudice, which requires the defendant to “show that there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the outcome.”

Strickland, 466 U.S. at 694. This finding requires that the likelihood be “substantial,” not just

“conceivable.” Cullen, 563 U.S. at 189 (citing Harrington, 562 U.S. at 112).

McDuffie’s decision to have Taylor testify at the preliminary hearing

       Taylor first contends that his initial counsel, McDuffie, was ineffective by advising Taylor

to testify at his preliminary hearing. He argues that there was no reasonable strategy in having

him testify because doing so “could only create an issue of fact that precludes dismissal under

Michigan law.”

       In Michigan, a preliminary hearing functions “to determine [whether] a crime has been

committed and, if so, [whether] there is probable cause to believe that the defendant committed

it.” People v. Redden, 799 N.W.2d 184, 195 (Mich. Ct. App. 2010) (quoting People v. Glass,

627 N.W.2d 261, 267 (Mich. 2001)).         Such a hearing is a creature of statute and is “not


                                                -9-
No. 20-1381, Taylor v. Patel


constitutionally required.” People v. Yost, 659 N.W.2d 604, 606 (Mich. 2003). Probable cause

requires evidence “‘sufficient to cause a person of ordinary prudence and caution to

conscientiously entertain a reasonable belief’ of the accused’s guilt.” Id. at 607 (quoting People

v. Justice, 562 N.W.2d 652, 657 (Mich. 1997)). Conflicting evidence will require the court to bind

over the defendant for trial so that “the trier of fact can resolve the questions.” Redden, 799

N.W.2d at 195 (citing Yost, 659 N.W.2d at 604).

       McDuffie testified that he had strategic reasons to put Taylor on the stand at his preliminary

hearing. He explained that Taylor was adamant that he was not involved in the shooting and

needed to get out of jail immediately. Because Taylor agreed to take a polygraph test, McDuffie

believed that having him testify at the hearing would create a transcript that—if aligned with his

statements in a successful polygraph test—would warrant dismissal of the case. Taylor points out

that there was no evidence to show that McDuffie made an agreement with the State regarding a

polygraph and that any conversations with the trial prosecutor about a polygraph may have taken

place only after the hearing. However, McDuffie claimed that the prosecutor suggested to him

that if Taylor was being honest and could pass a polygraph and if there was weak testimony at the

hearing by other witnesses, the evidence from Taylor’s testimony and the polygraph could get the

case dismissed. The trial prosecutor recalled discussing a polygraph test with McDuffie but was

uncertain about when it occurred. He also said that his case file indicated that a colleague spoke

to McDuffie prior to the hearing and left him a note indicating that “defense counsel believes this

is a case of mistaken identity and that he wants to polygraph the defendant, or he’s going to

polygraph the defendant.”

       The Michigan Court of Appeals gave deference to the trial court’s finding that McDuffie

was credible and that “[p]resenting defendant’s testimony at the preliminary examination [might]



                                               -10-
No. 20-1381, Taylor v. Patel


have led the trial court to conclude that the prosecutor’s witnesses were not credible.” Taylor,

2016 WL 5886316, at *3. The court further noted that McDuffie could not have expected Taylor

to change his recollection so drastically, from claiming misidentification to claiming that he was

not present at the scene of the crime.

       Although having a defendant testify at a preliminary hearing may be rare, the cases to

which Taylor cites stand only for the proposition that when issues of fact are created or credibility

is at issue at a preliminary hearing, the court must bind over the defendant for trial. See Redden,

799 N.W.2d at 195; Yost, 659 N.W.2d at 607-08. They do not preclude the strategy of putting the

defendant on the stand at the hearing in an attempt to avoid a bindover or achieve the dismissal of

charges. In the face of several eyewitnesses identifying Taylor as the perpetrator, putting Taylor

on the stand may have appeared to be the only possible way to get the case dismissed. With a

misidentification defense, there will often be an issue of fact. And if the state court recognized

“any reasonable argument” that defense counsel satisfied Strickland’s standard, under AEDPA,

we must affirm. Harrington, 562 U.S. at 105.

       The Michigan Court of Appeals’s conclusion that putting Taylor on the stand at his

preliminary hearing was a valid strategy is not “so lacking in justification” that overturning its

decision is warranted under AEDPA’s heightened standard of review. Id. Because Taylor cannot

show that McDuffie’s decision rendered his performance deficient, it is unnecessary to evaluate

whether the decision caused him prejudice.

Tuddles’s failure to move to exclude Taylor’s preliminary examination testimony at trial

       Taylor next argues that Tuddles should have moved to exclude Taylor’s preliminary-

hearing testimony because it was the product of McDuffie’s ineffective assistance. For the reasons

set out above, it is unlikely that the state trial court would have considered McDuffie’s pretrial



                                                -11-
No. 20-1381, Taylor v. Patel


strategy to constitute ineffective assistance; indeed, the same court held that it did not in the post-

conviction hearing on the issue. As the Michigan Court of Appeals put it: “Because [the]

defendant fails to demonstrate that McDuffie’s strategy was unsound, any [motion Tuddles could

have made to suppress that testimony] would have failed. ‘Counsel is not ineffective for failing to

make a futile objection.’” Taylor, 2016 WL 5886316, at *4 (quoting People v. Thomas, 678

N.W.2d 631, 637 (2004)).        This conclusion by the Michigan Court of Appeals is not an

unreasonable application of federal law, nor is it an unreasonable determination of fact. As a

result, it must be upheld under the deferential AEDPA standard.

Tuddles’s failure to contact, interview, and present alibi witness Jeffrey Mathes,

       Taylor next contends that his trial counsel, Tuddles, provided ineffective assistance of

counsel by failing to contact, interview, and present alibi witness Mathes. But when Taylor first

told Tuddles that he was not in fact at the races the night of the shooting—after initially declaring

that he had been—Taylor could not recall who was riding motorcycles with him on the night in

question. Taylor first said it was Simpson, but when Taylor and Tuddles called Simpson to

confirm, Taylor said it was actually Mathes.

       Tuddles had put Mathes on the witness list but claimed that he did not get the full

information and phone number for Mathes until some point during trial. Tuddles testified that he

ultimately declined to call Mathes as a witness because when he finally spoke with him, Mathes

said that he had not been riding with Taylor on the night in question. At the post-conviction

hearing, Mathes could not recall receiving a call from Tuddles. He also said that he did ride with

Taylor one time in “the evening hours,” but he did not remember the date.

       Although failure to contact and present an alibi witness can constitute deficient

performance, Workman v. Tate, 957 F.2d 1339, 1345–46 (6th Cir. 1992), if the deficiency could


                                                 -12-
No. 20-1381, Taylor v. Patel


not have affected the outcome of the trial, it does not warrant habeas relief. See Towns v. Smith,

395 F.3d 251, 259 (6th Cir. 2005). In Workman, we held that counsel was ineffective for

completely failing to contact or interview two persons that the petitioner and others identified as

connected to the event in question. 957 F.2d at 1345. Counsel had the contact information for the

two potential witnesses and knew that they were the only witnesses, other than the defendant and

police officers, who saw what happened in the moments leading up to the event at issue. Id. at

1345–46.

       Here, whether Mathes would have aided Taylor’s defense is much less clear. The Michigan

Court of Appeals concluded that because Mathes could not recall the night they rode together or

even that he was with the petitioner at the time when the shooting occurred, Tuddles’s failure to

call him as a witness at trial was of no consequence. “[T]he failure to call witnesses only

constitutes ineffective assistance of counsel if it deprives the defendant of a substantial defense.”

Taylor, 2016 WL 5886316 at *7 (quoting People v. Russell, 825 N.W.2d 623, 716 (2012)) (internal

quotation marks omitted) (additional citation omitted in original)).

       Under AEDPA, when faced with a question of fact, we must presume that the state court’s

factual findings are correct. Bigelow v. Williams, 367 F.3d 562, 571 (6th Cir. 2004). Although

the Michigan Court of Appeals never affirmatively determined that Tuddles spoke with Mathes, it

did conclude that even if Mathes had testified, that testimony would have been of no consequence

to the outcome of the trial. Although Mathes’s testimony might have corroborated Taylor’s

testimony regarding his motorcycle ride, that testimony would not have placed Taylor in another

location at the time of the shooting. Thus, because of the highly deferential AEDPA standard we

must apply, this claim is insufficient to warrant habeas relief. The question is not whether there

are arguments the state court did not consider; the question is whether there are any reasonable



                                                -13-
No. 20-1381, Taylor v. Patel


arguments that justify the state court’s results. Harrington, 562 U.S. at 105. Here, it cannot be

said that the Michigan Court of Appeals’s decision was baseless and, under AEDPA, we cannot

overlook its justification. Id. at 102.

        Under the deferential AEDPA standard, to establish entitlement to relief on a claim of

ineffective assistance of counsel, a petitioner must show not only that counsel’s deficient

performance prejudiced him, but also that the state court was unreasonable in concluding that no

such constitutional error occurred. Taylor cannot make that heightened showing in this case. Thus,

the district court did not err in denying the petitioner the relief he seeks.

                                           CONCLUSION

        For the reasons set out above, we AFFIRM the district court’s decision to deny Taylor’s

petition for habeas relief and the resulting judgment.




                                                  -14-